Exhibit 10(xiv)

DEATH BENEFIT PLAN AGREEMENT

          THIS AGREEMENT, made and entered into this 1st day of April, 2004, by
and between Investors Title Insurance Company, a North Carolina corporation
(hereinafter referred to as the “Company”), and J. Allen Fine, an individual
residing in the State of North Carolina (hereinafter referred to as the
“Executive”),

WITNESSETH THAT:

          WHEREAS, the Executive is employed by the Company under the terms of
an Employment Agreement dated November 17, 2003, as amended from time to time
(the “Employment Agreement”), and

          WHEREAS, the Company recognizes the valuable services heretofore
performed for it by the Executive and wishes to encourage his continued
employment; and

          WHEREAS, the Executive wishes to be assured that his irrevocably
designated beneficiary will be entitled to a certain benefit for some definite
period of time from and after the Executive’s death; and

          WHEREAS, the parties hereto wish to provide the terms and conditions
upon which the Company shall pay such benefit to the Executive’s beneficiary
after the Executive’s death;

          WHEREAS, the parties hereto intend that this Agreement be considered
an unfunded arrangement, maintained primarily to provide deferred compensation
benefits for the Executive, a member of a select group of management or highly
compensated employees of the Company, for purposes of the Employee Retirement
Income Security Act of 1974, as amended;

          NOW, THEREFORE, in consideration of the premises and of the mutual
promises herein contained, the parties hereto agree as follows:

 

1.

DEATH BENEFIT.

 

 

 

 

          a.     In the event of the death of the Executive while employed by
the Company, the Company shall thereafter pay to the Executive’s designated
beneficiary within sixty (60) days of the death of the Executive a lump sum
amount equal to:

 

 

 

 

       (i)        an amount equal to three (3) times the sum of the Executive’s
(i) current Base Salary plus (ii) average Bonus Compensation for the past three
(3) years (as such terms are defined in the Employment Agreement), and


--------------------------------------------------------------------------------


 

          b.      The Executive hereby irrevocably designates The James Allen
Fine Irrevocable Trust dated August 14, 1998 as his beneficiary hereunder.


 

2.

BENEFIT CONTINGENT ON CONTINUED EMPLOYMENT.

 

 

 

 

           a.     In the event that the employment of the Executive by the
Company is terminated due to Retirement, Disability, Termination without Cause
or Termination by Executive for Good Reason, the Employment Agreement shall
govern.

 

 

 

           b.     In the event that the employment of the Executive by the
Company is terminated due to any reason other than his death or a reason listed
in Section 2(a), this Agreement shall terminate and the Company shall have no
obligation to provide the Executive or his designated beneficiary with any
benefits hereunder.

 

 

 

           c.     Nothing contained herein shall be construed to be a contract
of employment for any term of years, nor as conferring upon the Executive the
right to continue to be employed by the Company, in any capacity.  It is
expressly understood by the parties hereto that this Agreement relates
exclusively to a death benefit for the Executive’s services, and is not intended
to alter in any way the rights and responsibilities under the Employment
Agreement, as such may be amended from time to time.

          3.       NO TRUST CREATED.  Nothing contained in this Agreement, and
no action taken pursuant to its provisions by either party hereto shall create,
or be construed to create, a trust of any kind, or a fiduciary relationship
between the Company and the Executive, his designated beneficiary or any other
person.

          4.       BENEFITS PAYABLE ONLY FROM GENERAL CORPORATE ASSETS;
UNSECURED GENERAL CREDITOR STATUS OF EXECUTIVE.

 

           a.     The payments to the Executive’s designated beneficiary
hereunder shall be made from assets which shall continue, for all purposes, to
be a part of the general, unrestricted assets of the Company; no such person
shall have nor acquire any interest in any such assets by virtue of the
provisions of this Agreement.  The Company’s obligation hereunder shall be an
unfunded and unsecured promise to pay money in the future.  To the extent that
any person acquires a right to receive payments from the Company under the
provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Company; no such person shall have nor require
any legal or equitable right, interest or claim in or to any property or assets
of the Company.

 

 

 

           b.     In the event that, in its discretion, the Company purchases an
insurance policy or policies insuring the life of the Executive (or any other
property) to allow the Company to recover, in whole, or in part, the cost of
providing the benefits hereunder, neither the Executive nor any of his
designated beneficiaries shall have or acquire any right whatsoever therein or
in the proceeds therefrom.  The Company shall be the sole owner and beneficiary
of any such policy or policies, and, as such, shall possess and may exercise all
incidents of ownership therein.  No such policy, policies or other property
shall be held in any trust for the Executive or any other person nor as
collateral security for any obligation of the Company hereunder.

2

--------------------------------------------------------------------------------

          5.        NON-ASSIGNABILITY OF BENEFITS.  Neither the Executive nor
his designated beneficiary under this Agreement shall have any power or right to
transfer, assign, anticipate, hypothecate or otherwise encumber any part or all
of the amounts payable hereunder.  Such amounts shall not be subject to seizure
by any creditor of any such beneficiary, by a proceeding at law or in equity,
nor transferable by operation of law in the event of the bankruptcy, insolvency
or death of the Executive, his designated beneficiary, or any other beneficiary
hereunder.  Any such attempted assignment or transfer shall be void and shall
terminate this Agreement; the Company shall thereupon have no further liability
hereunder.

          6.        ADMINISTRATION, DETERMINATION OF BENEFITS, AND CLAIMS
PROCEDURE.

 

           a.     The Plan shall be administered by the Company’s Board of
Directors, which shall have the authority, duty and power to interpret and
construe the provisions of the Plan as the Board deems appropriate including the
authority to determine eligibility for benefits under the Plan. The Board shall
have the duty and responsibility of maintaining records, making the requisite
calculations and disbursing the payments hereunder. The interpretations,
determinations, regulations and calculations of the Board shall be final and
binding on all persons and parties concerned. Any benefits payable under this
Plan will be paid only if the Plan Administrator decides in its discretion that
the applicant is entitled to them.

 

 

 

           b.     Expenses of administration shall be paid by the Company. The
Board shall be entitled to rely on all tables, valuations, certificates,
opinions, data and reports furnished by any actuary, accountant, controller,
counsel or other person employed or retained by the Company with respect to the
Plan.

 

 

 

           c.     Notwithstanding any provision herein to the contrary, neither
the Company nor any individual acting as an employee or agent of the Company
shall be liable to the Executive the Executive’s designated beneficiary, the
Executive’s estate or any other person for any claim, loss, liability or expense
incurred in connection with the Plan, unless attributable to fraud or willful
misconduct on the part of the Company or any such employee or agent of the
Company.

 

 

 

           d.     All claims for benefits shall be handled through the following
procedure:

 

 

 

 

         (i)         Claim.

 

 

 

 

          A person who believes that he is being denied a benefit to which he is
entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Company, setting forth his claim.  The
request must be addressed to the President of the Company at its then principal
place of business.

 

 

 

 

 

         (ii)        Claim Decision.

 

 

 

 

 

       Upon receipt of a claim, the Company shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period.  The Company may, however, extend the reply
period for an additional ninety (90) days for reasonable cause.

3

--------------------------------------------------------------------------------


 

           If the claim is denied in whole or in part, the Company shall adopt a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

 

 

 

 

 

  (A)     The specific reason or reasons for such denial;

 

 

 

 

 

  (B)     The specific reference to pertinent provisions of this Agreement on
which such denial is based;

 

 

 

 

           (C)     A description of any additional material or information
necessary for the Claimant to perfect his claim and an explanation why such
material or such information is necessary;

 

 

 

 

           (D)     Appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review; and

 

 

 

 

           (E)     The time limits for requesting a review under Section
6(e)(iii) and for review under Section 6(e)(iv).

 

 

 

 

 

            (iii)     Request for Review.

 

 

 

 

 

            Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Assistant Secretary of the Company review the determination of the Company. 
Such request must be addressed to the Assistant Secretary of the Company, at its
then principal place of business.  The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company.  If the
Claimant does not request a review of the Company’s determination by the
Assistant Secretary of the Company within such sixty (60) day period, he shall
be barred and estopped from challenging the Company’s determination.

 

 

 

 

 

            (iv)     Review of Decision.

 

 

 

 

 

            Within sixty (60) days after the Assistant Secretary’s receipt of a
request for review, he will review the Company’s determination.  After
considering all materials presented by the Claimant, the Assistant Secretary
will render a written opinion, written in a manner calculated to be understood
by the Claimant, setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of this Agreement on
which the decision is based.  If special circumstances require that the sixty
(60) day time period be extended, the Assistant Secretary will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

4

--------------------------------------------------------------------------------

          7.       AMENDMENT AND TERMINATION.  This Agreement may not be
amended, altered, modified, or terminated, except by a written instrument signed
by the parties hereto, or their respective successors or assigns.

          8.       CHANGE OF CONTROL.  Following a Change of Control (as that
term is defined in the Employment Agreement), the Plan shall be continued by the
surviving entity, and the Executive’s rights under this Agreement shall not be
impaired without the consent of the Executive.

          9.        INUREMENT.  This Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and the Executive,
his successors, heirs, executors, administrators and beneficiaries.

          10.     NOTICES.  Any notice, consent or demand required or permitted
to be given under the provisions of this Agreement shall be in writing, and
shall be signed by the party giving or making the same.  If such notice, consent
or demand is mailed to a party hereto, it shall be sent by United States
certified mail, postage prepaid, addressed to such party’s last known address as
shown on the records of the Company.  The date of such mailing shall be deemed
the date of notice, consent or demand.

          11.     GOVERNING LAW.  This Agreement, and the rights of the parties
hereunder, shall be governed by and construed in accordance with the laws of the
State of North Carolina.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement,
in duplicate, as of the day and year first above written.

 

Investors Title Insurance Company

 

 

 

 

 

By:     

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

   President

ATTEST:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Secretary

 

 

 

 

--------------------------------------------------------------------------------

 

Executive

5

--------------------------------------------------------------------------------